Citation Nr: 0902808	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  98-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The Board previously remanded the veteran's claim in November 
1999, and ultimately denied the claim in an April 2006 Board 
decision.  Subsequently, the veteran filed a timely appeal to 
this Board decision, and in January 2008, pursuant to a joint 
motion, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's denial and ordered the 
matter remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The parties to a joint motion determined that the Board erred 
in denying the veteran's claim without obtaining an 
examination of the veteran that included an opinion 
addressing whether there is a relationship between the 
veteran's schizophrenia and service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his schizophrenia.  The claims folder 
should be made available to and reviewed by 
the examiner before the examination.  The 
examiner should record the pertinent 
history of the disorder, including the 
veteran's own account of the etiology of 
his disability, and specifically comment as 
to the likelihood that any current 
diagnosis of schizophrenia is related to, 
or was incurred in, the veteran's military 
service.  The rationale for the conclusion 
offered should be fully set forth.  

2.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

